Citation Nr: 0826121	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  03-32 125A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In May 2006, the Board remanded the veteran's claim for 
additional development.  In a decision issued in February 
2007, the Board denied the claim and he appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In May 2008, during the pendency of his appeal to 
the Court, his representative and VA's Office of General 
Counsel filed a joint motion requesting that the Court vacate 
the Board's decision and remand the case for further 
development and readjudication.  The Court granted the joint 
motion in a May 2008 order and returned the case to the Board 
for compliance with the directives specified.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

One of the veteran's alleged PTSD stressors involves being 
attacked at knifepoint by another soldier. Because this 
alleged PTSD stressor involves personal assault, special 
notice provisions apply.  The May 2008 joint motion directed 
that VA apply the special notice provisions to this case.

The pertinent regulation, 38 C.F.R. § 3.304(f)(3) (2007), 
requires VA to provide certain notice to the veteran in cases 
where he or she claims PTSD due to personal assault.  
Specifically, § 3.304(f)(3) provides that if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. 
§ 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  
a request for a transfer to another military duty assignment; 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
Id.

In the Joint Motion, the parities agreed that the veteran had 
not received proper notice that evidence from alternative 
sources other than his service treatment records (STRs) or 
evidence of behavior changes may constitute credible 
supporting evidence of the personal assault.  A remand is 
necessary to comply with the Joint Motion and to request 
additional information pertaining to the claimed personal 
assault.

Under the provisions of 38 C.F.R. § 3.304(f)(3), VA may 
submit any evidence it receives to a medical or mental health 
professional for an opinion as to whether it indicates a 
personal assault occurred.  Such an opinion would be 
appropriate in this case.

Furthermore, to aid in this development, the veteran's entire 
military personnel file should be obtained.  This includes 
copies of any performance evaluations or requests for 
transfer.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter telling him 
that evidence from sources other than his 
service records and evidence of behavior 
changes may constitute credible supporting 
evidence of the in-service personal 
assault, and allow him the opportunity to 
furnish this type of evidence or advise VA 
of potential sources of such evidence.

2.  Afford the veteran a VA psychiatric 
examination to determine, whether the 
evidence indicates that an in-service 
personal assault occurred.  If so, the VA 
psychologist should also determine whether 
the veteran meets the criteria for a 
diagnosis of PTSD, and if so, clarify 
whether the diagnosis is related to the 
personal assault.  The examiner should 
provide a rationale for any opinions.

The examiner should review the claims file 
and note such review in the examination 
report or in an addendum to the report.  

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

